ITEMID: 001-4496
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 1998
DOCNAME: SCHWICKERATH v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant, born in 1938, is a German national. He is a businessman by profession. When lodging his application, he was detained in a prison in Siegburg.
A.
I. The criminal proceedings against the applicant
On 31 July 1996 the applicant was arrested on suspicion of having committed burglary.
On 24 January 1997 the Kleve District Court (Amtsgericht), having heard witnesses and taken expert evidence, convicted the applicant of several counts of burglary and sentenced him to two years and seven months' imprisonment. In these and the ensuing proceedings defence counsel assisted the applicant.
On 24 July 1997 the Kleve Regional Court (Landgericht), following an oral hearing and having again taken evidence, dismissed his appeal.
On 9 January 1998 the Düsseldorf Court of Appeal (Oberlandesgericht) dismissed the applicant's appeal on points of law.
II. The control of the applicant’s correspondence
On 21 November 1997, in the course of his detention qualifying as detention on remand under German law, the applicant complained with the Presiding Judge of the Regional Court about the opening of his letters addressed, inter alia, to the European Commission of Human Rights.
By letter of 26 November 1997, the Presiding Judge informed the applicant that the control of a remand prisoner's correspondence was not subject to any limitation. He stated that the Execution of Sentences Act (Strafvollzugsordnung) did not apply to remand prisoners. In his view, the Rules on Detention on Remand (Untersuchungs-haftvollzugsordnung) did not prevent him from reading such correspondence.
On 6 January 1998 the Kleve Regional Court dismissed the applicant's objections, considering that pursuant to the Rules on Detention on Remand, only letters addressed to, inter alia, the Commission were exempted from control. This exemption did not apply to correspondence addressed to a remand prisoner.
On 20 January 1998 the Düsseldorf Court of Appeal dismissed the applicant's appeal as having lost its purpose (gegenstandlos). The Court of Appeal noted that the applicant was no longer detained on remand, as his conviction had meanwhile become final.

III. The proceedings with the Federal Constitutional Court
On 24 September 1997 the applicant lodged a constitutional complaint (Verfassungsbeschwerde) with the Federal Constitutional Court (Bundes-verfassungsgericht), which he later amended. In his submissions, he complained generally about the unlawfulness of numerous decisions, which he joined. These documents did not include the German court decisions regarding his above conviction nor the control of his correspondence as remand prisoner.
On 10 February 1998 the Federal Constitutional Court refused to entertain his constitutional complaint. The Constitutional Court considered that, although having been repeatedly informed about the conditions of lodging a constitutional complaint, the applicant had merely submitted numerous documents and - without having stated any reasons of unconstitutionality - generally requested the Court for an investigation.
B. Relevant domestic law
Pursuant to Article 93 § 1 of the Basic Law (Grundgesetz), the Federal Constitutional Court shall rule, inter alia, on constitutional complaints which may be lodged by any person who considers that the public authorities have infringed one of his or her fundamental rights or one of his or her rights as guaranteed under Articles 20 § 4, 33, 38, 101, 103 and 104 of the Basic Law.
The composition and functioning of the Federal Constitutional Court are governed by the Federal Constitutional Court Act (Gesetz über das Bundesverfassungsgericht), as amended in 1993.
Sections 90 to 96 of that Act concern constitutional complaints lodged by individuals.
According to section 90 (1), any person who claims that one of his basic rights or one of his rights under Articles 20 § 4, Articles 33, 38, 101, 103 and 104 of the Basic Law has been violated by public authority may lodge a complaint of unconstitutionality with the Federal Constitutional Court. These rights include rights regarding the fairness of proceedings and the rule of law, and the right to respect for correspondence.
